Citation Nr: 1132882	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for allergic rhinitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1980.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for allergic rhinitis at a noncompensable evaluation, failed to reopen a claim for service connection for degenerative disc disease of the lumbar spine and denied a claim for service connection for radiculopathy of the right lower extremity.  

Of preliminary importance, because the claim for a higher initial rating for the Veteran's service-connected allergic rhinitis involves request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability).  

The issue of entitlement to an initial compensable disability rating for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final May 1998 rating decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  The additional evidence submitted since May 1998 regarding the degenerative disc disease of the lumbar spine disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  Radiculopathy of the right lower extremity was not shown in service or for many years thereafter, and any current radiculopathy of the right lower extremity disability is unrelated to, and/or aggravated by, service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied entitlement to service connection for degenerative disc disease of the lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence to reopen the Veteran's claim for service connection for degenerative disc disease of the lumbar spine has not been received.  38 C.F.R. § 3.156(a) (2010).

3.  Radiculopathy of the right lower extremity was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed July 2008 and August 2010 rating decisions.  

Regarding the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the August 2006 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen her claim for service connection for degenerative disc disease of the lumbar spine.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen her claim for service connection for degenerative disc disease of the lumbar spine.  Her subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding her service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability claim, the August 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and private treatment records.  

Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of her radiculopathy of the right lower extremity disability, to include as secondary to a lumbar spine disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no indication that radiculopathy of the right lower extremity was manifested in service,  was otherwise related to service or was secondary to a service-connected disability.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

The Veteran's claim for service connection for degenerative disc disease of the lumbar spine had previously been considered and was denied in a May 1998 rating decision on the basis that the Veteran's claim was not well grounded as the evidence did not establish that the currently diagnosed degenerative disc disease of the low back was related to an acute episode of back treatment that the Veteran received in service.  The decision also determined that there was no evidence of degenerative disc disease of the lumbar spine in service, at her separation examination or within a year of her separation from military service. 

The Veteran did not perfect her appeal of the May 1998 rating decision and it is final.

As the Veteran did not appeal the May 1998 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in April 2005.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen her claim for service connection for degenerative disc disease of the low back in April 2005.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the October 2005, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In the May 1998, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's degenerative disc disease of the lumbar spine was related to her military service.

Evidence received after the May 1998 decision includes VA and private treatment records related to the Veteran's current diagnosis of degenerative disc disease of the lumbar spine. 

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of degenerative disc disease of the lumbar spine.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any degenerative disc disease of the lumbar spine disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current degenerative disc disease of the lumbar spine disability is in any way related to her service.  

Although the Veteran indicated that she believed that her current degenerative disc disease of the lumbar spine is related to her service, the Veteran is not competent to provide an opinion as to etiology and as such, her statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for degenerative disc disease of the lumbar spine is not warranted. 


II.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for radiculopathy of the right lower extremity is not warranted.

While the Veteran has asserted that she has radiculopathy of the right lower extremity secondary to her degenerative disc disease of the lumbar spine, the decision herein fails to reopen the Veteran's claim to service connection for degenerative disc disease of the lumbar spine.  Hence, as a matter of law, the claim for service connection for radiculopathy of the right lower extremity as secondary to her degenerative disc disease of the lumbar spine is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding service connection on a direct basis, a review of the service treatment records noted no clinical findings or diagnoses of the claimed radiculopathy of the right lower extremity disability during her service.  

In addition, while records of VA and private treatment reflect diagnoses of and treatment for radiculopathy of the right lower extremity, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between this disorder and service and neither the Veteran nor her representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection for radiculopathy of the right lower extremity on a direct basis.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of her correspondence to VA in which she asserted her belief that her radiculopathy of the right lower extremity was related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current radiculopathy of the right lower extremity and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of radiculopathy of the right lower extremity, does not demonstrate that the Veteran's radiculopathy of the right lower extremity is related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for radiculopathy of the right lower extremity.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has not been received to reopen the claim for service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a lumbar spine disability is denied.


REMAND

The Veteran seeks an initial compensable disability rating for her allergic rhinitis disability.  The Board observes that the most recent VA examination in September 2006 for this disability is almost 5 years old.  

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disability a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise to determine the current severity of her service-connected allergic rhinitis disability.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should indicate whether the Veteran has polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


